Citation Nr: 0600979	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for shell fragment 
wound scars of the right forearm, right calf, and left calf.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge and the 
Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that continued a noncompensable 
evaluation the veteran's service-connected shell fragment 
wound scars of the right forearm, right calf, and left calf.  
The veteran filed a timely appeal of this determination to 
the Board.

In July 2005, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge.  At the hearing, the veteran submitted 
additional evidence, accompanied by a waiver of RO 
consideration.  This evidence will be considered in 
evaluating the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, the veteran is service-connected for scars 
related to shell fragment wounds to the right forearm, right 
calf, and left calf.  During testimony before the Board in 
July 2005, the veteran stated that he suffers pain in 
connection with these shell fragment injuries and submitted 
x-ray evidence from June 2005 indicating that he has retained 
shrapnel in his right forearm and his calves.  The veteran 
contends that his injuries cause limitation of motion and 
muscle impairment and he contends that there is tissue damage 
underneath the scars.  Essentially, the veteran contends that 
his condition is worse than was evaluated in his previous VA 
examinations in June and July 2003 where the examiners found 
no tenderness to the scars and no complaints of pain in the 
right forearm, although some pain in the veteran's legs. 
Because the veteran essentially alleges that his condition 
has worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

In addition, the Board also notes that the June and July 2003 
VA examinations are inadequate for purposes of evaluating the 
nature and severity of the veteran's disability.  As the 
veteran's representative noted to the Board, the veteran's 
claims file was not available for review in connection with 
these examinations.  In this regard, the Board notes that 
VA's duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents, to 
include the recent x-rays showing retained metal fragments, 
should be reviewed by the examiner, thereby enabling him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993) and Powell v. West, 13 Vet. App. 31, 35 
(1999) (error for Board to rely on inadequate examination).  
In this regard, the Board also notes the veteran's disability 
may affect the muscle underlying his scars.  His condition 
should therefore also be evaluated under the schedule of 
ratings having to do with muscle injuries.

Prior to conducting new examinations, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for his conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received recent treatment at 
the Fayetteville, North Carolina VA Medical Center.  The RO 
should update the veteran's claims file to include records 
from this facility dated after May 2005.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him recently for his service-
connected disability.  This should 
specifically include medical and 
treatment records from the Fayetteville, 
North Carolina VA Medical Center, dated 
subsequent to May 2005.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and severity of the 
veteran's service-connected shell 
fragment wounds and scars of the right 
forearm, right calf, and left calf.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner is 
asked to determine the current level of 
impairment due to the residuals of the 
service-connected shell fragment wounds 
and scars of the right forearm, right 
calf, and left calf.  Specifically, the 
examiner should: 

a.  identify the muscle group or 
groups involved in each injury and 
whether there is any intermuscular 
or other scarring, including their 
dimensions, depth, and a 
description of any scar tenderness, 
ulceration, and adhesion.

b.  with respect to each shell 
fragment wound, please indicate 
whether the injury was:

(i)	a simple wound of the muscle 
without debridement or 
infection, manifested by 
minimal scar, no evidence of 
fascial defect, no impairment 
of function or metallic 
fragments retained in muscle 
tissue, 
(ii)	a through and through or deep 
penetrating wound of short 
track from a single bullet, 
small shell or shrapnel 
fragment, without explosive 
effect of high velocity 
missile, residuals of 
debridement, or prolonged 
infection, manifested by 
entrance and (if present) exit 
scars, small or linear, 
indicating short track of 
missile through muscle tissue, 
some loss of deep fascia or 
muscle substance or impairment 
of muscle tonus and loss of 
power or lowered threshold of 
fatigue when compared to the 
sound side, 
(iii)	a through and through deep 
penetrating wound by small 
high velocity missile or large 
low-velocity missile, with 
debridement, prolonged 
infection, or sloughing of 
soft parts, and intermuscular 
scarring, manifested by 
entrance and (if present) exit 
scars, small or linear, 
indicating track of missile 
through one or more muscle 
groups, indications on 
palpation of loss of deep 
fascia, muscle substance, or 
normal firm resistance of 
muscle compared to the sound 
side, and tests of strength 
and endurance compared with 
the sound side demonstrating 
positive evidence of 
impairment, 
(iv)	a through and through or deep 
penetrating wound due to high-
velocity missile or large or 
multiple low velocity 
missiles, or with shattering 
bone fracture or open 
comminuted fracture with 
extensive debridement, 
prolonged infection, or 
sloughing of soft parts, and 
intermuscular binding and 
scarring, manifested by 
ragged, depressed and adherent 
scars indicating wide damage 
to muscle groups in missile 
track, palpation showing loss 
of deep fascia or muscle 
substance, or soft flabby 
muscles of wound area, muscles 
that swell and harden 
abnormally in contraction, 
tests of strength, endurance 
or coordinated movements 
compared with the 
corresponding muscles of the 
uninjured side indicating 
severe impairment of function; 
(v)	also please note if present:  
x-ray evidence of minute 
multiple scattered foreign 
bodies, adhesion of scar to 
bone, diminished muscle 
excitability, visible or 
measurable atrophy, adaptive 
contraction of an opposing 
muscle group, atrophy of 
muscle groups not in the track 
of the missile, and induration 
or atrophy of an entire muscle 
following simple piercing by a 
projectile.
 
c.  describe range of motion of the 
(i) right arm, wrist, and hand, 
(ii) right calf, and (iii) left 
calf, depending on the muscle group 
involved, and indicate evidence of 
pain on motion, muscle weakness or 
fatigability or incoordination, and 
to what extent, the veteran 
experiences functional loss during 
flare-ups of pain and/or weakness.  
To the extent possible, the 
examiner should express such 
functional loss in terms of 
additional degrees of limited 
motion of the hip or knee, if 
applicable.   

d.  with respect to the scars 
themselves: (i) are the veteran's 
scars (A) superficial, poorly 
nourished, with repeated ulceration, 
and/or (B) superficial, tender and 
painful on objective demonstration?  
(ii) are the veteran's scars deep 
(e.g., associated with underlying 
tissue damage)? (iii) do the scars 
cause limitation of motion?  (iv) 
are the scars superficial (e.g., not 
associated with underlying soft 
tissue damage) and unstable (e.g., 
where there is frequent loss of 
covering of skin over the scar)?  
(v) are the scars superficial (e.g., 
not associated with underlying soft 
tissue damage) and painful on 
examination?  (vi) estimate the area 
or areas covered by the scars in 
square inches and square 
centimeters.  (vii)  do the 
veteran's scars cause limitation of 
function of the affected part?

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  
If a determination remains adverse to the 
veteran, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


